Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02809-KLM

ANGELINA JASMINE JAHNKE,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court1 on review of the Commissioner’s decision denying

Plaintiff’s claim for Supplemental Security Income Benefits (“SSI”) pursuant to Title XVI of

the Social Security Act (the “Act”), 42 U.S.C. § 401, et seq. The Court has jurisdiction to

review the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and 1383(c).

       The Court has reviewed Plaintiff’s Opening Brief [#12]2; Defendant’s Response Brief

[#16] (“Response”), Plaintiff’s Rely Brief [#17] (“Reply”), the Social Security Administrative

Record [#10] (“Tr.”), and the applicable law and is sufficiently advised in the premises. For

the reasons set forth below, the decision of the Commissioner is REVERSED and

REMANDED for further fact finding.


       1
        The parties consented to proceed before the undersigned pursuant to 28 U.S.C. § 636(c)
and D.C.COLO.LCivR 72.2. See [#11].
       2
         “[#12]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 2 of 14




                                       I. Background

       Plaintiff was born on October 7, 1996, and was 19 years old when she filed her

application for Supplemental Security Income. Tr. 24. Plaintiff has a limited education and

has no past relevant work. Id. The Opening Brief [#12] indicates that Plaintiff has never

been able to work at the level of substantial gainful employment, and that Plaintiff has had

severe mental health and developmental issues her entire life. Id. at 1.

       Plaintiff filed a claim for SSI on October 20, 2016. Tr. 24. Plaintiff alleged disability

beginning March 1, 2013, due to a number of mental impairments, borderline to low

intellectual functioning, social and academic issues, and other impairments. Id. 24, 253-55.

       Plaintiff’s application was denied, Tr. 81-84, and a hearing was held on September

6, 2018 before Administrative Law Judge (“ALJ”) Jennifer Fellabaum. Id. 30-60. The ALJ

denied Plaintiff’s claim for benefits in a decision dated December 19, 2018. Id. 12-29.

       In the sequential evaluation process required by law, the ALJ found that Plaintiff

engaged in substantial gainful activity during the period from July to September 2016. Tr.

17. However, the ALJ found there was a continuous 12-month period during which Plaintiff

did not engage in substantial gainful activity, and the ALJ’s remaining findings focused on

that period. Id.

       At step two, the ALJ found Plaintiff had the severe impairments: “depression;

anxiety; post-traumatic stress disorder (PTSD); bipolar disorder; disassociative disorder;

reactive attachment disorder; borderline personality traits; learning disorder; and borderline

intellectual functioning.” Id. At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of a

listed impairments. Id. 18.

                                              -2-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 3 of 14




          As to residual functional capacity (“RFC”), the ALJ found that Plaintiff has the

capacity “to perform a full range of work at all exertional levels but with the following

nonexertional limitations: she can never climb ladders, ropes, or scaffolds, she should not

be exposed to unprotected heights or heavy machinery, and she should avoid concentrated

exposure to environmental irritants.” Tr. 20. Additionally, the ALJ stated that Plaintiff “is

limited to simple, routine tasks with no fast-paced production requirements[,]” and “can

tolerate occasional changes to the work setting and occasional interactions with co-

workers, supervisors, and the general public.” Id.

          At step four, the ALJ found that Plaintiff had no past relevant work. Tr. 25. At step

five, the ALJ found considering Plaintiff’s age, education, work experience, and RFC that

there are jobs that exist in significant numbers in the national economy that Plaintiff can

perform. Id. 24. This included representative occupations such as Cleaner, Kitchen

Helper, and Sandwich Maker. Id. 24-25. Plaintiff’s claim for benefits was therefore denied.

Id. 25.

          The Appeals Council declined Plaintiff’s request for review. Tr. 1-7. Thus, the ALJ’s

decision became final for purposes of judicial review.

                         II. Standard of Review and Applicable Law

          Pursuant to the Act:

          [T]he Social Security Administration is authorized to pay disability insurance
          benefits and Supplemental Security Income to persons who have a
          “disability.” A person qualifies as disabled, and thereby eligible for such
          benefits, “only if his physical or mental impairment or impairments are of such
          severity that he is not only unable to do his previous work but cannot,
          considering his age, education, and work experience, engage in any other
          kind of substantial gainful work which exists in the national economy.”

Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (quoting 42 U.S.C. §§ 423(d)(2)(A),

                                                -3-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 4 of 14




1382c(a)(3)(B)). Under the applicable legal standard, a claimant is disabled if he or she

is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . which has lasted or can be expected to last

for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a); see also

Wall v. Astrue, 561 F.3d 1048, 1051 (10th Cir. 2009). The existence of a qualifying

disabling impairment must be demonstrated by “medically acceptable clinical and

laboratory diagnostic” findings. 42 U.S.C. §§ 423(d)(3), 423(d)(5)(A).

       “When a claimant has one or more severe impairments the Social Security [Act]

requires the [Commissioner] to consider the combined effects of the impairments in making

a disability determination.” Campbell v. Bowen, 822 F.2d 1518, 1521 (10th Cir. 1987)

(citing 42 U.S.C. § 423(d)(2)(C)). However, the mere existence of a severe impairment or

combination of impairments does not require a finding that an individual is disabled within

the meaning of the Act. To be disabling, the claimant’s condition must be so functionally

limiting as to preclude any substantial gainful activity for at least twelve consecutive

months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995). The Court reviews a final

decision by the Commissioner by examining the administrative record and determining

“whether the [ALJ’s] factual findings are supported by substantial evidence in the record

and whether the correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136,

1140 (10th Cir. 2010). Substantial evidence is more than a mere scintilla and is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

       “Evidence is not substantial if it is overwhelmed by other evidence or constitutes

mere conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). In other

                                            -4-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 5 of 14




words, the Court’s determination of whether the ALJ has supported his or her ruling with

substantial evidence “must be based upon the record taken as a whole.” Washington v.

Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994). In addition, “if the ALJ failed to apply the

correct legal test, there is a ground for reversal apart from a lack of substantial evidence.”

Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

       A court must “meticulously examine the record as a whole, including anything that

may undercut or detract from the ALJ’s findings in order to determine if the substantiality

test has been met.” Grogan, 399 F.3d at 1262. However, it “may not reweigh the evidence

nor substitute [its] judgment” for the Commissioner’s. Glass v. Shalala, 43 F.3d 1392, 1395

(10th Cir. 1994). The Court does not reexamine the issues de novo. Sisco v. U.S. Dep’t

of Health & Human Servs., 10 F. 3d 739, 741 (10th Cir. 1993). Thus, even when some

evidence could support contrary findings, the Court “may not displace the agency’s choice

between two fairly conflicting views,” even if the Court may have “made a different choice.

. . .” Oldham v. Astrue, 509 F.3d 1254, 1257-58 (10th Cir. 2007).

                                          III. Analysis

       Plaintiff argues that her intellectual disability rises to a listing level impairment under

Listing 12.05B. Brief [#10] at 2, 4. According to Plaintiff, the administrative record

contained contradicting medical evidence about the level of Plaintiff’s IQ relevant to the

Listing and how that impairment affects her in ability to perform work related activities. Id.

Counsel thus requested that the ALJ order that an additional consultative examination

(“CE”) be performed to provide an updated IQ determination as well as information on

Plaintiff’s intellectual limitations in each of the areas of functioning. Id. Plaintiff asserts that

the ALJ ordered the examination but issued her decision without awaiting the results of the

                                                -5-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 6 of 14




exam. Id. Accordingly, it is argued that the ALJ failed to properly and fully develop the

record. Id. It is further argued that the ALJ incorrectly assessed Plaintiff’s work history and

that the RFC is not based on substantial evidence. Id. The Court now turns to those

arguments.

A.     Failure to Develop the Record

       The ALJ has a duty to fully and fairly develop the record as to material issues. Baca

v. Dept. of Health & Human Servs., 5 F.3d 476, 479-80 (10th Cir. 1993)). “Put another

way, when the ALJ considers an issue that is apparent from the record, he has a duty of

inquiry and factual development with respect to that issue.” Maes v. Astrue, 522 F.3d

1093, 1097 (10th Cir. 2008) (citing Grogan, 399 F.3d at 1263-64). This is consistent with

the fact that a social security hearing is “nonadversarial in nature, and thus the ALJ bears

responsibility for ensuring that ‘an adequate record is developed during the disability

hearing consistent with the issues raised’ in that hearing.” Grogan, 399 F.3d at 1264

(citation omitted).

       Here, as in Grogan, the ALJ addressed an issue that was raised by Plaintiff’s

counsel. This issue was counsel’s request for a CE to include full scale IQ testing, which

was raised both in a Pre-Hearing Memorandum and Request for Consultative Examination

(Tr. 331-33) and at the hearing (id. at 35-36.) The ALJ acknowledged the request for a CE

and stated that it “might be useful” as “[a]t a minimum, it might give use a second date point

in time from the August 2016 CE.” Id. at 36. The ALJ further stated:

       And we also—you know, I may request a doctor from DDS to make a
       determination about these IQ tests because we, obviously have the one from
       2010 that says full-scale IQ of 83, but then we have another one from August
       2012 that noted 64, although that one also notes that there was a problem


                                              -6-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 7 of 14




       with sedation during that. So what I would recommend is let’s go ahead and
       – so long as you feel comfortable, we can move forward with the hearing
       today and take the testimony. And then I can order a psych CE so we can get
       a second data point, and then we can get the records from St. Mary-Corwin.

Id. At the conclusion of the hearing, the ALJ stated that there was a possibility that after

the psychological CE was conducted, she might want to talk to Plaintiff again and have a

supplemental hearing Id. at 59.         As Plaintiff notes, the issue of her IQ is particularly

important in this case because she has not had full-scale IQ testing as an adult, and the

ALJ noted that the IQ tests administered while she was a juvenile conflict (one resulted in

a score below the listing level of 70). Opening Brief [#12] at 4, 5. This contradiction was

not solved by any other evidence in the file. Id. at 5.3

       Consistent with the ALJ’s statements at the hearing, a consultative examination was

scheduled for Plaintiff for September 25, 2018. See Opening Brief [#12] at 6. Plaintiff

states that she was, however, unable to attend because of a conflicting need to take her

child in for medical care on the same date. Id. Plaintiff was unsure how to go about

rescheduling the appointment on her own, which the Opening Brief [#12] explains may

have been due to her intellectual impairment. Id. In any event, when the doctor was

unable to reach Plaintiff to reschedule the appointment, the OHO4 was notified. Tr. 345.



       3
          While the physician who assessed the full-scale IQ score of 64, Dr. Patterson, said that
this score might be affected by Plaintiff’s level of sedation during the examination, he did not
provide any other score. Tr. 363. Moreover, his statement that she “likely falls in the low average
to borderline range (if she were not sedated)” was an estimate. Id. And he recognized that going
forward, “[s]ome cognitive compromising secondary to the medications may be an unavoidable
aspect of neuroleptic treatment.” Id. 364. Dr. Patterson’s opinion is discussed in more detail below
in Section III.B.
       4
         While it is not clear from the record, the Court assumes that the OHO refers to the Office
of Hearings Operations. See https://www.ssa.gov/appeals/ho_locator.html.


                                                -7-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 8 of 14




On November 26, 2018, the OHO contacted Plaintiff’s counsel to inquire regarding good

cause for missing the appointment. Id. 345. Counsel responded with a Statement of Good

Cause explaining why Plaintiff had missed the September 25th appointment and requested

that the CE be rescheduled. Id. 347. Despite counsel’s request in that Statement that the

CE be rescheduled and Plaintiff’s willingness to participate, the ALJ issued her decision

without any consideration of the issue. The ALJ thus did not address the fact that she had

ordered a CE or why the decision was being issued without the CE being rescheduled. The

Court finds that the ALJ erred in doing so.

       While an ALJ may make a determination without an ordered CE “if a claimant,

without good reason, fails or refuses to participate in” the evaluation, Salazar v. Barnhart,

344 F. Supp. 2d 723, 738 (D.N.M. 2004) (citing 20 C.F.R. §§ 404.1518, 416.918), that is

not the situation here. Plaintiff’s counsel demonstrated good cause for Plaintiff’s failure to

participate in the CE. See 20 C.F.R. § 404.1518 (stating as examples of good reasons for

failure to appear for a scheduled examination an “Illness on the date of the scheduled

examination or test;” or “having had death or serious illness occur in your immediate

family”). The Commissioner has not disputed that Plaintiff demonstrated good cause within

the meaning of the regulations.

       The Commissioner argues, however, that the agency is required to develop the

record only if “after considering the evidence we determine we cannot reach a conclusion

about whether you are disabled.” Response [#16] at 9 (citing 20 C.F.R. § 416.920b(b)(2)).

The ALJ sent Plaintiff to one psychological CE (Tr. 450), and the Commissioner asserts

that Plaintiff’s argument that the ALJ erred because she did not order a second

psychological CE lacks merit because the evidence was not inconsistent nor insufficient.

                                              -8-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 9 of 14




Id. The Court rejects this argument as an improper post hoc rationale. See Carpenter v.

Astrue, 537 F.3d 1264, 1267 (10th Cir. 2008).

       The issue here is not whether the ALJ was required to order another CE; the ALJ

did order that the CE occur, finding it would be useful. The Commissioner has not disputed

that the first psychological CE conducted by Dr. Benson did not include a full-scale IQ

analysis (see Tr. 450-56), and the ALJ noted that there was conflicting evidence as to

Plaintiff’s IQ testing. Id. 36. Accordingly, the ALJ had a duty to ensure that the record was

developed as to the CE that she ordered. The ALJ erred in not allowing the CE to be

rescheduled or, if she found a failure to show good cause for Plaintiff missing the CE, to

address this issue in her decision. In short, once the ALJ chose to order a second CE and

develop the record on an issue presented to her, the ALJ could not then issue a decision

without consideration of that issue. Based on the foregoing, the Court finds that this case

must be remanded so that the record can adequately be developed in regard to the second

CE that was ordered by the ALJ.

B.     The Medical Evidence and Plaintiff’s RFC

       The Court also find errors with the RFC and the medical evidence that should be

addressed on remand. The record undisputedly documents cognitive impairments, and the

ALJ found that Plaintiff has borderline intellectual functioning. Tr. 17. However, the ALJ

did not appear to address the cognitive impairments in the RFC. As to that issue, the Court

finds that the ALJ erred in not considering Dr. Bradley Patterson’s opinion. Dr. Patterson

noted that Plaintiff has a long history of severe abuse and neglect and behavior problems,

and diagnosed Plaintiff with a cognitive disorder NOS, major depression, posttraumatic

stress disorder, reactive attachment disorder, conduct disorder and borderline to low

                                             -9-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 10 of 14




 average intellectual functioning. Tr. 359-365. He opined that Plaintiff is “likely to function

 best in a somewhat simplified, supportive, routine environment without a lot of distractions

 or interpersonal stressors. Some extension upon the time constraints of work performance

 are likely to be required.” Tr. 364. Dr. Patterson also recommended that Plaintiff “avoid

 divided attention type tasks or cognitive multitasking circumstances, and that “reliance on

 written or other external memory aids may be useful.” Tr. 364. He concluded that “[g]iven

 the chronicity and severity of the problems, the prognosis accordingly may be somewhat

 guarded.” Id.

        The ALJ is required to consider all evidence in the record when she makes a

 determination or decision whether the claimant is disabled, and must discuss “‘the

 significantly probative evidence [sh]e rejects.’” Carpenter, 537 F.3d at 1266 (quoting Clifton

 v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996)). The ALJ must also discuss the weight she

 assigns to such opinions. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012).5

 “‘[A]ll relevant evidence must be considered so the ALJ can obtain a longitudinal picture of

 [the claimant’s] overall degree of functional limitation.’” Quintana v. Colvin, No. 14-cv-

 03286-CMA, 2015 WL 3956363, at *5 (D. Colo. June 29, 2015) (quoting 20 C.F.R. §§

 404.1520a(c)(1), 416.920a(c)(1)). This includes consideration of medical opinions that pre-

 date the relevant time period. Hamlin v. Barnhart, 365 F.3d 1208, 1222 n. 15 (10th Cir.

 2004); see also Lackey v. Barnhart, 127 F. App’x 455, 458 (10th Cir. April 5, 2005)

 (rejecting the Commissioner’s argument that a doctor’s opinion was irrelevant to the period


        5
           The Court notes that Plaintiff’s application, filed in October 2016, was filed before the
 regulations changed in March 2017, and those regulations do not apply to this case. See Revisions
 to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844 (Jan. 18, 2017)
 (technical errors corrected by 82 Fed. Reg. 15,132 (Mar. 27, 2017)).

                                                -10-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 11 of 14




 under review because it pre-dated that period, stating “[n]o relevant authority is cited for the

 proposition that medical reports prior to the operative onset date are categorically irrelevant

 and, indeed, our precedent is to the contrary.”) In fact, the Tenth Circuit has held that when

 “a doctor reports that an impairment is permanent, the fact that the report precedes the

 designated disability period is of limited practical import.” Lackey, 127 F. App’x at 458.

        Dr. Patterson’s report provides works restrictions that address Plaintiff’s cognitive

 impairments based on his diagnosis of a cognitive disability and borderline to low

 intellectual functioning. The report also contributes to or supports the overall picture of why

 a second consultative examination was necessary as Dr. Patterson, following a thorough

 examination, opined as to limited intellectual abilities.       Moreover, as Plaintiff notes,

 Dr. Patterson’s report was relevant to the requirement of Listing 12.05 that a claimant

 provide “evidence about your current intellectual and adaptive functioning and about the

 history of your disorder demonstrates or supports the conclusion that the disorder began

 prior to your attainment of age 22.”         See 20 C.F.R., Pt. 404, Subpt. P, App. 1,

 § 12.05(B)(3).

        Here, while the ALJ referenced the medical opinions before the period at issue in

 passing, including that of Dr. Patterson, and noted Dr. Patterson’s finding that Plaintiff

 “appeared heavily sedated” during his testing of her (Tr. 18, 21), she did not discuss what

 weight she gave Dr. Patterson’s opinion or his findings that could impact the RFC. This

 error was particularly significant given that when Plaintiff’s counsel included Dr. Patterson’s

 work restrictions in the hypothetical question, the vocational expert testified that this could

 impact Plaintiff’s ability to perform the jobs the expert had found that Plaintiff could perform.

 Tr. 55-56. Testimony elicited by hypothetical questions that do not relate with precision all

                                               -11-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 12 of 14




 of a claimant’s impairments cannot constitute substantial evidence to support the

 Commissioner’s decision.     Gay v. Sullivan, 986 F.2d 1336, 1340 (10th Cir. 1993).

 Additionally, when an ALJ does not provide an explanation for rejecting medical evidence,

 the court cannot meaningfully review the ALJ’s determination. Drapeau v. Massanari, 255

 F.3d 1211, 1214 (10th Cir. 2001).

        While the Commissioner argues that Plaintiff’s functioning improved after

 Dr. Patterson authored his report, this is another post hoc rationale that does not excuse

 the ALJ’s failure to consider Dr. Patterson’s opinion.        Dr. Patterson conducted a

 comprehensive neuropsychological examination of Plaintiff, unlike nonexamining

 consultants Dr. Suyeshi and Dr. Frommelt whose opinions the ALJ gave great weight to.

 See Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) (stating that the opinion

 of an agency physician or psychologist who has never seen the claimant is generally

 entitled to the least weight). The ALJ thus erred in not properly considering and weighing

 Dr. Patterson’s opinion, and a remand is also required on this basis.

        Additionally, the Court notes that the ALJ did not include in the RFC or the

 hypothetical question impairments that the ALJ found existed in assessing Plaintiff’s mental

 impairments at step three. Thus, the ALJ found that Plaintiff is moderately limited in her

 ability to understand, remember, or apply information as well as in concentrating. Tr. 19.

 Yet there were no findings in the RFC that addressed these limitations, and the hypothetical

 question to the vocational expert also did not include any such limitations. Tr. 20. The

 Tenth Circuit has made clear that the existence of a moderate impairment is not the same

 as no impairment at all. Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007). The finding

 of a moderate impairment “‘supports the conclusion that the individual's capacity to perform

                                            -12-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 13 of 14




 the activity is impaired,’ POMS DI 24510.063 B.2. (boldface omitted), and therefore must

 be related with sufficient precision in a dispositive hypothetical to a VE and in an RFC

 finding.” Jaramillo v. Colvin, 576 F. App’x 870, 876 (10th Cir. 2014); see also Bowers v.

 Astrue, 271 F. App’x 731, 733-34 (10th Cir. 2008). While the ALJ limited Plaintiff to “simple,

 routine tasks with no fast-paced production requirements[,]” this does not adequately the

 moderate limitations that the ALJ found. See Jaramillo, 576 F. App’x at 876 (finding an

 RFC limitation to “simple, routine, repetitive, and unskilled tasks” does not adequately

 account for moderate limitations in carrying out instructions, attending and concentrating,

 and working without supervision). This must also be addressed on remand.

 C.     Plaintiff’s Work History

        Finally, the Commissioner acknowledges that the ALJ erred in finding that Plaintiff

 had engaged in substantial gainful activity from July 2016 to September 2016. Response

 [#16] at 13. Thus, it is undisputed that Plaintiff has never engaged in substantial gainful

 activity. While the ALJ’s error may have been harmless if this were the only error given the

 ALJ’s finding that Plaintiff had no past relevant work, this error should be rectified on

 remand in connection with the ALJ’s reassessment of whether Plaintiff is disabled.

                                       IV. Conclusion

        For the reasons set forth above,

        IT IS HEREBY ORDERED that this case is REVERSED AND REMANDED to the

 Commissioner for further proceedings consistent with this Order pursuant to sentence four

 in 42 U.S.C. § 405(g).




                                             -13-
Case 1:19-cv-02809-KLM Document 19 Filed 03/01/21 USDC Colorado Page 14 of 14




        IT IS FURTHER ORDERED that Plaintiff is AWARDED her costs, to be taxed by the

 Clerk of the Court pursuant to Fed. R. Civ. P. 54(d)(1), D.C.COLO.LCivR 54.1, and 28

 U.S.C. § 2412(a)(1). See Knuutila v. Colvin, 127 F. Supp. 3d 1146, 1153 (D. Colo. 2015).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment in favor of

 Plaintiff and close this case.

        Dated: March 1, 2021




                                          -14-
